Citation Nr: 1413996	
Decision Date: 04/01/14    Archive Date: 04/11/14

DOCKET NO.  12-01 686	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan

THE ISSUES

1.  Entitlement to service connection for tinnitus.  

2.  Entitlement to service connection for degenerative disc disease of the cervical spine.  

3.  Entitlement to service connection for hypertension.  

4.  Entitlement to service connection for a respiratory disability, including lung nodules, chronic obstructive pulmonary disease, asthma.  

5.  Entitlement to service connection for lung cancer.  

6.  Entitlement to service connection for kidney cysts.  

7.  Entitlement to service connection for skin cancer.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans
ATTORNEY FOR THE BOARD
M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty from July 1965 to December 1968.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of rating decision in June 2010 of Department of Veterans Affairs (VA) Regional Office (RO).

In March 2013, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the Veteran's file. 

The claim of service connection for a respiratory disability, including lung nodules, chronic obstructive pulmonary disease, and asthma, and the claims of service connection for kidney cysts, skin cancer, and tinnitus are REMANDED to the RO via the Appeals Management Center in Washington, DC.


FINDING OF FACT

During the hearing in March 2013 and on the record, the Veteran withdrew the appeal on the claims of service connection for degenerative disc disease of the cervical spine, hypertension, and lung cancer. 


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal on the claims of service connection for degenerative disc disease of the cervical spine, hypertension, and lung cancer have been met.  38 U.S.C.A. §§ 7105(a), 7108 (West 2002); 38 C.F.R. §§ 20.200, 20.202, 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Withdrawn Appeal

At the hearing before the Board in March 2013, the Veteran on the record withdrew the appeal on the claims of service connection for degenerative disc disease of the cervical spine, hypertension, and lung cancer.

A substantive appeal may be withdrawn on the record at a hearing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b). 

As the Veteran has withdrawn the appeal on the enumerated claims in accordance with 38 C.F.R. § 20.204, the Board no longer has appellate jurisdiction.


ORDER

The appeal of the claims of service connection for degenerative disc disease of the cervical spine, hypertension, and lung cancer is dismissed.

REMAND

On the claim of service connection for a respiratory disability, including lung nodules, chronic obstructive pulmonary disease, and asthma, the record appears incomplete as there is reference to a VA Agent Orange examination not in the Veteran's file.  
A
On the claim of service connection for kidney cysts, further procedural due process is needed to address the applicable theories of service connection. 

On the claim of service connection for skin cancer, the Veteran has identified additional evidence pertinent to the claim.


On the claim of service connection for tinnitus, further factual development is needed to address the applicable theories of service connection.

Accordingly, the claims are REMANDED for the following action:

1.  Obtain the 2007 report of VA Agent Orange examination.   

If the record does not exist or further efforts to obtain the records would be futile, notify the Veteran in accordance with 38 C.F.R. § 3.159(e).

2.  Ask the Veteran either to submit or to authorize VA to obtain on his behalf private medical records since 2008, pertaining to treatment of skin cancer by Dr. Robert Lee, MD. 

3.  Afford the VA examination to determine whether it is at least as likely as not that tinnitus is related to noise exposure in service. 

The Veteran's file must be made available to the VA examiner for review. 

4.  After the above development, adjudicate the claims.  On the claim of service connection for a respiratory disability, including lung nodules, chronic obstructive pulmonary disease, and asthma, and the claims of service connection for kidney cysts and skin cancer address exposure to Agent Orange. 




If any benefit sought is denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


